               1 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 Grant E. Ingram (Bar No. 242785)
                 gingram@mmhllp.com
               4 MESERVE, MUMPER & HUGHES LLP
                 800 Wilshire Boulevard, Suite 500
               5 Los Angeles, California 90017-2611
                 Telephone: (213) 620-0300
               6 Facsimile: (213) 625-1930

               7 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               8 AND METROPCS WIRELESS, INC. EMPLOYEE
                 WELFARE BENEFIT PLAN
               9

              10                                  UNITED STATES DISTRICT COURT

              11                                 NORTHERN DISTRICT OF CALIFORNIA

              12

              13 SONJA K. RYGG,                                     )   Case No. 3:17-cv-06891-JST
                                                                    )
              14                    Plaintiff,                      )   STIPULATION TO CONTINUE
                                                                    )   BRIEFING SCHEDULE ON CROSS-
              15              vs.                                   )   MOTIONS FOR JUDGMENT;
                                                                    )   [PROPOSED] ORDER THEREON
              16 LIFE INSURANCE COMPANY OF NORTH                    )
                 AMERICA AND METROPCS WIRELESS,                     )   Current Date: February 7, 2019
              17 INC. EMPLOYEE WELFARE BENEFIT                      )   Current Time: 2:00 p.m.
                 PLAN,                                              )
              18                                                    )   Requested Date: February 7, 2019
                            Defendants.                             )   Requested Time: 2:00 p.m.
              19                                                    )
                                                                    )
              20                                                    )

              21

              22 TO THIS HONORABLE COURT:

              23              WHEREAS the following briefing schedule was set by the Court on November 5, 2018, and
              24                    Plaintiff’s Opening Brief:                October 24, 2018
              25                    Defendant’s Opening Brief:                November 16, 2018
              26                    Plaintiff’s Responsive Brief:             December 10, 2018
              27                    Defendant’s Responsive Brief:             January 7, 2019
              28                    Hearing:                                  February 7, 2019 @ 2:00 p.m.
LAW OFFICES
 MESERVE,                                                                                   Case No. 3:17-cv-06891-JST
 MUMPER &                                                                    STIP. TO CONTINUE BRIEFING SCHEDULE
HUGHES LLP
                   167251.1
                                                                                ON CROSS-MOTIONS FOR JUDGMENT;
                                                                                        [PROPOSED] ORDER THEREON
               1              WHEREAS, counsel for Defendant charged with preparing the Opening Brief lost the

               2 family home due to the fires, and has been and will be unable to complete the review of Plaintiff’s

               3 Opening Brief and complete Defendants’ Opening Brief before November 30th; and

               4              WHEREAS, counsel for both parties have met and conferred, and agreed upon a revised

               5 schedule, which maintain the current hearing date and takes in to account the calendar of both

               6 counsel and the upcoming holidays:

               7                    Plaintiff’s Opening Brief:                        October 24, 2018

               8                    Defendant’s Opening Brief:                        November 30, 2018

               9                    Plaintiff’s Responsive Brief:                     December 17, 2018

              10                    Defendant’s Responsive Brief:                     January 10, 2019

              11                    Hearing:                                          February 7, 2019 @ 2:00 p.m.

              12              IT IS HEREBY STIPULATED by and between Plaintiff and Defendant, by and through

              13 their respective attorneys of record, that with the Court’s permission the following brief and

              14 hearing schedule be adopted as set forth above.

              15              IT IS SO STIPULATED.

              16
                   Dated: November 13, 2018                         Laurence F. Padway
              17                                                    LAW OFFICE OF LAURENCE F. PADWAY

              18
                                                                    By:         /s/ Laurence F. Padway
              19                                                              Laurence F. Padway
                                                                              Attorneys for Plaintiff
              20
                                                                              SONJA K. RYGG
              21

              22 Dated: November 13, 2018                           Anna Maria Martin
                                                                    Kristin Kyle de Bautista
              23                                                    MESERVE, MUMPER & HUGHES LLP

              24

              25                                                    By:         /s/ Krisin Kyle de Bautista

              26                                                              Kristin Kyle de Bautista
                                                                              Attorneys for Defendant
              27                                                              LIFE INSURANCE COMPANY OF
                                                                              NORTH AMERICA
              28
LAW OFFICES
 MESERVE,                                                                 2                         Case No. 3:17-cv-06891-JST
 MUMPER &                                                                            STIP. TO CONTINUE BRIEFING SCHEDULE
HUGHES LLP
                   167251.1
                                                                                        ON CROSS-MOTIONS FOR JUDGMENT;
                                                                                                [PROPOSED] ORDER THEREON
               1                                        SIGNATURE ATTESTATION

               2              I, Kristin P. Kyle de Bautista, hereby attest that concurrence in the filing of the document

               3 has been obtained from the other signatory on this document.

               4

               5 Dated: November 13, 2018                                   By:      /s/ Kristin Kyle de Bautista
                                                                                  Kristin Kyle de Bautista
               6

               7                                            [PROPOSED ORDER]
               8              Pursuant to the stipulation of the parties, it is so ordered. The briefing and hearing schedule
               9 set forth above is hereby adopted.

              10

              11 IT IS SO ORDERED:

              12
                         November 13, 2018
              13 DATED: _________________                                   _____________________________
                                                                            Hon. Jon S. Tigar
              14
                                                                            United States District Judge
              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,                                                               3                         Case No. 3:17-cv-06891-JST
 MUMPER &                                                                          STIP. TO CONTINUE BRIEFING SCHEDULE
HUGHES LLP
                   167251.1
                                                                                      ON CROSS-MOTIONS FOR JUDGMENT;
                                                                                              [PROPOSED] ORDER THEREON
